Case:19-02177-MCF13 Doc#:82 Filed:02/23/21 Entered:02/23/21 14:11:49                     Desc: Main
                           Document Page 1 of 3



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF PUERTO RICO

   IN RE:                                                      CASE NO. 19-02177 MCF

                                                               CHAPTER 13
   SANDRA MARIA DE FATIMA SEDA BARLETTA

   DEBTOR


        MOTION FOR WITHDRAWAL OF LEGAL REPRESENTATION &
  REQUEST FOR PERIOD OF 45 DAYS FOR THE DEBTOR TO RETAIN NEW LEGAL
     COUNSEL AND REPLY WITH ANY ORDER OR MOTION OF THE COURT

 TO THE HONORABLE MILDRED CABAN FLORES
 CHIEF U.S. BANKRUPTCY COURT JUDGE:

        COMES NOW, Noemí Landrau Rivera, counsel of record for the Debtor in the captioned

 case and before this Honorable Court most respectfully states and prays:

        1.      Debtor, Sandra María De Fátima Seda Barletta, filed a Chapter 13 petition for relief

 on April 22, 2019. Hearing on confirmation of Debtor’s proposed plan has been scheduled for

 April 6, 2021. On February 18, 2021, this Honorable Court granted Debtor until March 12, 2021

 to reply Trustee’s unfavorable report on confirmation. See docket nos. 70, 71 and 77.

        2.      In compliance with her duties to her client, undersigned counsel has met with

 Debtor to discuss the motions and orders pending in the captioned case, including an analysis of

 the legal issues and the suggested legal strategy for the case. Counsel and Debtor are not in

 agreement with the strategy to follow in the case, reason for which Counsel and Debtor have agreed

 that undersigned counsel withdraw as counsel for Debtor in the captioned proceeding.

        3.      In view of the aforementioned, this counsel cannot responsibly and ethically

 provide legal representation to Ms. Sandra María De Fátima Seda Barletta, as is required of

 counsels who appear, to dutifully represent her client before this Honorable Court.
                                                 1
Case:19-02177-MCF13 Doc#:82 Filed:02/23/21 Entered:02/23/21 14:11:49                       Desc: Main
                           Document Page 2 of 3



        4.      Undersigned counsel is therefore unable to provide legal representation in the

 captioned case and respectfully requests that this Court grant her leave to withdraw as counsel for

 Debtor in the captioned case.

        5.      Counsel further agreed with Debtor to request a period of forty-five (45) days for

 the Debtor to retain new legal representation and address any pending motion, order or request

 currently pending in the case docket.

        6.      Therefore, the undersigned attorney pursuant to the American Bar Association

 Model Rule 1.16(b) requests that this Court grant her withdrawal as legal representative for Debtor

 in the instant case and grant the Debtor a period of forty-five (45) days to hire new counsel and

 responsibly appear before this Court to reply to any pending order, motion or pleading.



        WHEREFORE, it is respectfully requested that this Court grant this motion and enter order:

    a) Granting the withdrawal of attorney Noemí Landrau Rivera and Landrau Rivera &

        Associates from Debtor’s legal representation;

    b) Granting a period of forty-five (45) days for Debtor to retain new counsel;

    c) Grant the Debtor a period of forty-five (45) days for Debtor to address any pending order,

        motion or pleading before this Court.



         RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico this 23rd day of February, 2021.




                                                 2
Case:19-02177-MCF13 Doc#:82 Filed:02/23/21 Entered:02/23/21 14:11:49                          Desc: Main
                           Document Page 3 of 3



                NOTICE TO ALL CREDITORS AND PARTIES IN INTEREST
 Within fourteen (14) days after service as evidenced by the certification, and an additional three
 (3) days pursuant to Federal Rules of Bankruptcy Procedure 9006(f) if you were served by mail,
 any interested party against whom this paper has been served, or any other party to the action who
 objects to the relief sought herein, shall serve and file an objection or other appropriate response
 to this paper with the Clerk’s Office of the U.S. Bankruptcy Court for the District of Puerto Rico.
 If no objection or other response is filed within the time allowed herein, the paper will be deemed
 unopposed and may be granted unless: (i) the requested relief is forbidden by Law; (ii) the
 requested relief is against public policy; (iii) in the opinion of the Court, the interest of justice
 requires otherwise.


 CERTIFICATE OF SERVICE: I hereby certify that on this same date I electronically filed the
 above document with the Clerk of the Court using the CM/ECF System which sends a notification
 of such filing to all parties in this case registered for receipt of notice by electronic mail including
 the US Trustee at ustregion21.hr.ecf@usdoj.gov, Chapter 13 Trustee, Alejandro Oliveras Rivera
 and counsels for secured creditors; and by depositing true and exact copies thereof in the US
 regular mail, to all other parties included in attached master address list, including Debtor at 8
 Calle Tapia, Ocean Park, San Juan, PR 00911.



                                                LANDRAU RIVERA & ASSOC.
                                                PO Box 270219
                                                San Juan, PR 00928
                                                Tel. 787-774-0224 / 787-273-7949

                                                /s/ Noemí Landrau Rivera
                                                USDC PR No. 215510
                                                nlandrau@landraulaw.com

                                                 /s/ Josué A. Landrau Rivera
                                                USDC PR No. 226108
                                                jlandrau@landraulaw.com




                                                    3
